IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45762

STATE OF IDAHO,                                 )
                                                )   Filed: August 3, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JONATHAN STEVEN MIZE,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of one and one-half years, for burglary, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Jonathan Steven Mize pled guilty to burglary. I.C. § 18-1401. In exchange for his guilty
plea, an additional charge was dismissed. The district court sentenced Mize to a unified term of
six years, with a minimum period of confinement of one and one-half years. Mize appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mize’s judgment of conviction and sentence are affirmed.




                                                   2